—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 29, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded *935guilty to the crime of sodomy in the first degree as a result of his 1993 molestation of a 10-year-old girl. Although defendant contends on appeal that his prison sentence of 5 to 15 years was harsh and excessive, we cannot agree. Defendant derived a substantial benefit from the plea bargain in that his guilty plea was in satisfaction of a two-count superior court information, as well as numerous other incidents of rape and sodomy that could have been charged involving more than one victim. This factor, together with the loathsome nature of defendant’s crime and his apparent lack of remorse, lead us to conclude that the sentence imposed by County Court should not be disturbed (see, People v Appollonia, 247 AD2d 770). The remaining contentions advanced by defendant in his pro se supplemental brief have been reviewed and are either unpreserved for our review or without merit.
Mikoll, J. P., Mercure, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.